Title: From John Adams to Louisa Catherine Johnson Adams, 3 November 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear Daughter
Montezillo November 3d. 1819—

I can hardly believe my Eyes when I look upon your letter of the 13th. of October at Philadelphia, and recollect that it has not been acknowledged; and the comfortable intelligence of your safe arrival in that City, ought not to have been so long forgotten: Since that time, we have no intelligence from your family except a letter from Master Charles, to Master Thomas, by which I am happy to learn that he is highly delighted not only with his restoration to his Parents, an inestimable blessing, but with his Studies Situation and prospects in Washington. My love and blessings to him, and too you all.—
I am glad you fell in with Friend Lancaster, who must have saved you all the trouble of talking, and have entertained you with his Wit, and humour, and his inexhaustible Anecdotes—
I have had the pleasure of a Visit from Mr Ticnor Ticknor and Mr Everet since their return from their travel’s,—refined and Polished Gentlemen, they have both of them already revived the trumpets of their fame, which is resounding far and wide, and may it long continue to Animate their contemporaries to exertion, to Sustain and promote the honour and reputation of their Country for Literature and science—
Mr Adams has left in my possession whether by inadvertency or design, I know not, a great Work upon the Black Sea’s of by Generall Dearborn the Younger, which is a memorable effort of industry and perseverence, he is a Legitimate Son of the Family of the Searches and his work ought to be read and preserved.—
Another great Volume by Mr Walsh has been politely presented to me by the Author, and it is the most faithful American Book that I ever read, he ought to have a Medal Struck to his honour, by every American State.
I have received a Visit also, since your departure from Mr Maury another Son of our Consul in Liverpool—a Smart sensible young Gentleman, whom I hope you will receive Hospitably if he should appear at Washington.—
Your Sons of Harvard are in good Health and in fair Esteem—John only has made us a Visit of an hour or two, of an Afternoon after he had attended one of the Exhibitions at College; he was in fine Spirits, much pleased with his society, his Studies, and his prospects.—
Tell Mr Adams that the Materials for his Barn are arrived, and that my hands and Team are now employed, with others in transporting them from the Sea, to the spot of their destination—We shall draw upon Mr Cruft for the means of paying for them—but he will say h nostra non voco—
Louisa, and Susan, and Susie are well—and send love—the rest of the Family are in good Health—we expect your two Sons to keep Thanksgiving with us the 4th. December—
I am your affectionate Father

John AdamsMrs T B Adams has gone to Haverhill, as Mrs Stebbins is very ill.S C